Exhibit 10.7

[DATE]

 

[Name]

[Title]

Cascade Natural Gas Corporation

P.O. Box 24464

Seattle, WA 98124

 

Dear Ms./Mr. [name]:

 

Cascade Natural Gas Corporation (referred to as the “Company”) considers your
continued employment as a member of its key management team to be essential to
the best interests of the Company and its shareholders.  The Company recognizes
that, as is the case with many publicly held corporations, the possibility of a
change in control may arise and that the attendant uncertainty may result in the
departure or distraction of key management personnel to the detriment of the
Company and its shareholders.  Accordingly, the Board of Directors of the
Company (the “Board”) has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management without distraction from the possibility of a change in
control of the Company.

 

In order to induce you to remain in the employ of the Company, this letter
Agreement, which has been approved by the Board, sets forth the severance
compensation which the Company agrees will be provided to you in the event your
employment with the Company is terminated subsequent to a “change in control” of
the Company under the circumstances described below.

 


1.                                      AGREEMENT TO PROVIDE SERVICES; RIGHT TO
TERMINATE; CONFIDENTIALITY.


 


A.                                       TERMINATION PRIOR TO CERTAIN OFFERS. 
EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH B BELOW OR IN ANY WRITTEN EMPLOYMENT
AGREEMENT BETWEEN YOU AND COMPANY, THE COMPANY OR YOU MAY TERMINATE YOUR
EMPLOYMENT AT ANY TIME, SUBJECT TO THE COMPANY PROVIDING THE SEVERANCE
COMPENSATION, IF ANY, REQUIRED UNDER THE SPECIFIC CONDITIONS OF THE TERMINATION.


 


B.                                       TERMINATION SUBSEQUENT TO CERTAIN
OFFERS.  IN THE EVENT A TENDER OFFER OR EXCHANGE OFFER IS MADE BY A PERSON (AS
HEREINAFTER DEFINED) FOR MORE THAN 30 PERCENT OF THE COMBINED VOTING POWER OF
THE COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT TO VOTE AT
ELECTIONS OF DIRECTORS (“VOTING SECURITIES”) INCLUDING SHARES OF COMMON STOCK OF
THE COMPANY (THE “COMPANY SHARES”), OR IN THE EVENT AN OFFER IS MADE BY A PERSON
TO PURCHASE SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS ASSETS, YOU AGREE THAT
YOU WILL NOT LEAVE THE EMPLOY OF THE COMPANY (OTHER THAN AS A RESULT OF
DISABILITY AS SUCH TERM IS HEREINAFTER DEFINED) AND WILL RENDER SERVICES TO THE
COMPANY IN THE CAPACITY IN WHICH YOU THEN SERVE UNTIL SUCH TENDER OFFER,
EXCHANGE OFFER, OR ASSET PURCHASE OFFER HAS BEEN ABANDONED OR TERMINATED OR A
CHANGE IN CONTROL OF THE COMPANY, AS DEFINED IN SECTION 3 HEREOF, HAS OCCURRED,
AND THE COMPANY AGREES THAT IT WILL NOT TERMINATE YOUR EMPLOYMENT DURING SUCH
PERIOD UNLESS IT SHALL PROVIDE YOU WITH THE SEVERANCE BENEFITS SET FORTH IN
SECTION 5 HEREOF.  FOR PURPOSES OF THIS AGREEMENT, THE TERM

--------------------------------------------------------------------------------


 


“PERSON” SHALL MEAN AND INCLUDE ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, GROUP,
ASSOCIATION, OR OTHER “PERSON,” AS SUCH TERM IS USED IN SECTION 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”), OTHER THAN THE COMPANY OR
ANY EMPLOYEE BENEFIT PLAN(S) SPONSORED BY THE COMPANY.


 


C.                                       CONFIDENTIALITY.  YOU ACKNOWLEDGE THAT
BY REASON OF THE CAPACITY IN WHICH YOU HAVE BEEN EMPLOYED, (A) YOU HAVE
FINANCIAL INFORMATION REGARDING THE COMPANY WHICH HAS NOT BEEN PUBLICLY
DISCLOSED AND WHICH IS CONFIDENTIAL TO THE COMPANY, AND (B) DISCLOSURE OF SUCH
FINANCIAL INFORMATION COULD CAUSE IRREPARABLE HARM TO THE COMPANY.  YOU AGREE
THAT YOU WILL NOT DISCLOSE, WITHOUT PRIOR WRITTEN CONSENT OF THE COMPANY, ANY
FINANCIAL INFORMATION REGARDING THE COMPANY WHICH HAS NOT BEEN PUBLICLY
DISCLOSED BY THE COMPANY.


 


2.                                      TERM OF AGREEMENT.  THIS AGREEMENT SHALL
COMMENCE ON THE DATE HEREOF AND SHALL CONTINUE IN EFFECT UNTIL DECEMBER 31,
2006, UNLESS TERMINATED EARLIER UNDER B.II.


 


A.                                       THIS AGREEMENT SHALL BE EXTENDED AS
FOLLOWS:


 


I.                                          THE TERM OF THE AGREEMENT SHALL
AUTOMATICALLY BE EXTENDED FOR ONE ADDITIONAL YEAR UNLESS EITHER YOU OR THE
COMPANY GIVE NOTICE AT LEAST 30 DAYS BEFORE THE END OF ANY CALENDAR YEAR THAT
THE AGREEMENT WILL NOT BE EXTENDED.


 


II.                                       THE TERM OF THE AGREEMENT (AS EXTENDED
UNDER I.) SHALL BE EXTENDED BY AN ADDITIONAL 36 MONTHS, IF A CHANGE IN CONTROL
OF THE COMPANY (AS DEFINED IN SECTION 3) OCCURS.


 


B.                                       THIS AGREEMENT SHALL TERMINATE WHEN THE
FIRST OF THE FOLLOWING OCCURS:


 


I.                                          THE AGREEMENT’S NORMAL TERM, AS
EXTENDED UNDER A, EXPIRES.


 


II.                                       EITHER YOU OR THE COMPANY TERMINATE
YOUR EMPLOYMENT BEFORE A CHANGE IN CONTROL OF THE COMPANY.


 


3.                                      CHANGE IN CONTROL.  FOR PURPOSES OF THIS
AGREEMENT, A “CHANGE IN CONTROL” OF THE COMPANY SHALL MEAN:


 


A.                                       A CHANGE IN CONTROL OF A NATURE THAT
WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A AS IN EFFECT ON THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT;
PROVIDED THAT, SUCH A CHANGE IN CONTROL SHALL BE DEEMED TO HAVE OCCURRED ONLY AT
SUCH TIME AS ANY PERSON ACQUIRES, DIRECTLY OR INDIRECTLY, ACTUAL ECONOMIC
BENEFICIAL OWNERSHIP (AS OPPOSED TO “BENEFICIAL OWNERSHIP” AS DEFINED IN RULE 1
3D-3 UNDER THE EXCHANGE ACT), OF 30 PERCENT OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S VOTING SECURITIES;

 

2

--------------------------------------------------------------------------------


 


B.                                       DURING ANY PERIOD OF TWO CONSECUTIVE
YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD
CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY THEREOF UNLESS THE
ELECTION, OR THE NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, OF EACH
NEW DIRECTOR WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO WERE DIRECTORS AT THE BEGINNING OF THE PERIOD;


 


C.                                       THERE SHALL BE CONSUMMATED (A) ANY
CONSOLIDATION OR MERGER OF THE COMPANY IN WHICH THE COMPANY IS NOT THE
CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO WHICH COMPANY SHARES WOULD BE
CONVERTED INTO CASH, SECURITIES, OR OTHER PROPERTY, OR (B) ANY SALE, LEASE,
EXCHANGE, OR OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS) OF ALL, OR SUBSTANTIALLY ALL, OF THE ASSETS OF THE COMPANY; OR


 


D.                                       APPROVAL BY THE SHAREHOLDERS OF THE
COMPANY OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE
COMPANY.


 


4.                                      TERMINATION FOLLOWING CHANGE IN
CONTROL.  IF, AND ONLY IF, YOUR EMPLOYMENT WITH THE COMPANY SHOULD BE TERMINATED
BY YOU OR THE COMPANY WITHIN 36 MONTHS FROM THE DATE OF OCCURRENCE OF ANY EVENT
CONSTITUTING A CHANGE IN CONTROL OF THE COMPANY (IT BEING RECOGNIZED THAT MORE
THAN ONE SUCH EVENT MAY OCCUR, IN WHICH CASE THE 36-MONTH PERIOD SHALL RUN FROM
THE DATE OF OCCURRENCE OF EACH SUCH EVENT), YOU SHALL BE ENTITLED TO THE
BENEFITS PROVIDED IN SECTION 5C HEREOF UNLESS SUCH TERMINATION IS BECAUSE OF
YOUR DEATH, DISABILITY OR RETIREMENT OR IS EFFECTED BY THE COMPANY FOR CAUSE, OR
IS EFFECTED BY YOU OTHER THAN FOR “GOOD REASON” AS DEFINED IN PARAGRAPH 4C,
“RETIREMENT” AS DEFINED IN PARAGRAPH 4C OR “DISABILITY” AS DEFINED IN PARAGRAPH
5A.  PROVIDED, HOWEVER, THAT:


 


A.                                       DISABILITY.  THE COMPANY MAY TERMINATE
THIS AGREEMENT IF YOU FAIL TO ATTEND TO YOUR REGULARLY ASSIGNED DUTIES AT THE
COMPANY ON A FULL-TIME BASIS FOR A PERIOD OF ONE HUNDRED EIGHTY (180)
CONSECUTIVE DAYS ON ACCOUNT OF DISABILITY AS DEFINED IN SECTION 5A, AND WITHIN
30 DAYS AFTER WRITTEN NOTICE OF TERMINATION IS GIVEN YOU HAVE NOT RETURNED TO
THE FULL-TIME PERFORMANCE OF YOUR DUTIES.


 


B.                                       CAUSE.  THE COMPANY MAY TERMINATE YOUR
EMPLOYMENT FOR CAUSE.  FOR THE PURPOSES OF THIS AGREEMENT, THE COMPANY SHALL
HAVE “CAUSE” TO TERMINATE YOUR EMPLOYMENT HEREUNDER IF, AND ONLY IF, (A) YOU
SHALL COMMIT AN ACT OF FRAUD, EMBEZZLEMENT, OR THEFT CONSTITUTING A FELONY,
(B) YOU BECOME LIABLE TO THE COMPANY FOR ACTS OR OMISSIONS INVOLVING INTENTIONAL
MISCONDUCT OR A KNOWING VIOLATION OF LAW, (C) YOU ENGAGE IN ANY TRANSACTION
RELATING TO THE COMPANY FROM WHICH YOU PERSONALLY RECEIVE A BENEFIT IN MONEY,
PROPERTY, OR SERVICES TO WHICH YOU ARE NOT LEGALLY ENTITLED OR (D) YOU WILLFULLY
AND CONTINUOUSLY FAIL TO PERFORM SUBSTANTIALLY YOUR REASONABLY ASSIGNED DUTIES
WITH THE COMPANY CONSISTENT WITH THOSE DUTIES ASSIGNED TO YOU PRIOR TO THE
CHANGE IN CONTROL AFTER A DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO YOU
BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY WHICH SPECIFICALLY IDENTIFIES THE
MANNER IN WHICH YOU HAVE NOT SUBSTANTIALLY PERFORMED YOUR DUTIES.. 
NOTWITHSTANDING THE FOREGOING, YOU SHALL NOT BE DEEMED TO HAVE BEEN TERMINATED
FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO YOU A COPY OF A
RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN THREE-QUARTERS
OF THE ENTIRE MEMBERSHIP OF THE BOARD AT A MEETING OF THE BOARD

 

3

--------------------------------------------------------------------------------


 


CALLED AND HELD FOR THE PURPOSE (AFTER REASONABLE NOTICE TO YOU AND AN
OPPORTUNITY FOR YOU, TOGETHER WITH YOUR COUNSEL, TO BE HEARD BEFORE THE BOARD),
FINDING THAT IN THE GOOD FAITH OPINION OF THE BOARD YOU WERE GUILTY OF CONDUCT
CONSTITUTING CAUSE AS DEFINED ABOVE AND SPECIFYING THE PARTICULARS THEREOF IN
DETAIL.


 


C.                                       GOOD REASON.  TERMINATION BY YOU OF
YOUR EMPLOYMENT FOR “GOOD REASON” SHALL MEAN TERMINATION BASED ON:


 


I.                                          A CHANGE IN YOUR STATUS OR
POSITION(S) WITH THE COMPANY, WHICH, IN YOUR REASONABLE JUDGMENT, DOES NOT
REPRESENT EITHER A SUBSTANTIALLY SIMILAR POSITION OR A PROMOTION FROM YOUR
STATUS OR POSITION(S) AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL,
OR A CHANGE IN YOUR DUTIES OR RESPONSIBILITIES WHICH, IN YOUR REASONABLE
JUDGMENT, IS INCONSISTENT WITH SUCH STATUS OR POSITIONS), OR ANY REMOVAL OF YOU
FROM OR ANY FAILURE TO REAPPOINT OR REELECT YOU TO SUCH POSITIONS) OR TO
SUBSTANTIALLY SIMILAR OR SUPERIOR POSITIONS), EXCEPT IN CONNECTION WITH THE
TERMINATION OF YOUR EMPLOYMENT FOR CAUSE, RETIREMENT (AS DEFINED IN PARAGRAPH
4C) OR DISABILITY (AS DEFINED IN PARAGRAPH 5A), OR AS A RESULT OF YOUR DEATH OR
BY YOU OTHER THAN FOR GOOD REASON;


 


II.                                       A REDUCTION BY THE COMPANY IN YOUR
BASE SALARY AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL;


 


III.                                    UNLESS BY REASON OF A CHANGE IN LAW, THE
FAILURE BY THE COMPANY TO CONTINUE IN EFFECT ANY “PLAN” (AS HEREINAFTER DEFINED)
IN WHICH YOU ARE PARTICIPATING AT THE TIME OF THE CHANGE IN CONTROL OF THE
COMPANY (OR PLANS PROVIDING YOU WITH AT LEAST SUBSTANTIALLY SIMILAR BENEFITS)
OTHER THAN AS A RESULT OF THE NORMAL EXPIRATION OF ANY SUCH PLAN IN ACCORDANCE
WITH ITS TERMS AS IN EFFECT AT THE TIME OF THE CHANGE IN CONTROL, OR THE TAKING
OF ANY ACTION, OR THE FAILURE TO ACT, BY THE COMPANY WHICH WOULD ADVERSELY
AFFECT YOUR CONTINUED PARTICIPATION IN ANY OF SUCH PLANS ON AT LEAST AS
FAVORABLE A BASIS TO YOU AS IS THE CASE ON THE DATE OF THE CHANGE IN CONTROL OR
WHICH WOULD MATERIALLY REDUCE YOUR BENEFITS IN THE FUTURE UNDER ANY OF SUCH
PLANS OR DEPRIVE YOU OF ANY MATERIAL BENEFIT ENJOYED BY YOU AT THE TIME OF THE
CHANGE IN CONTROL;


 


IV.                                   THE FAILURE BY THE COMPANY TO PROVIDE AND
CREDIT YOU WITH THE NUMBER OF PAID VACATION DAYS TO WHICH YOU ARE THEN ENTITLED
IN ACCORDANCE WITH THE COMPANY’S NORMAL VACATION POLICY AS IN EFFECT IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL;


 


V.                                      THE COMPANY’S REQUIRING YOU TO BE BASED
OUTSIDE THE SEATTLE METROPOLITAN AREA EXCEPT FOR REQUIRED TRAVEL ON THE
COMPANY’S BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE BUSINESS
TRAVEL OBLIGATIONS WHICH YOU UNDERTOOK ON BEHALF OF THE COMPANY PRIOR TO THE
CHANGE IN CONTROL;


 


VI.                                   THE FAILURE BY THE COMPANY TO OBTAIN FROM
ANY SUCCESSOR THE ASSENT TO THIS AGREEMENT CONTEMPLATED BY SECTION 8 HEREOF;

 

4

--------------------------------------------------------------------------------


 


VII.                                ANY PURPORTED TERMINATION BY THE COMPANY OF
YOUR EMPLOYMENT WHICH IS NOT EFFECTED PURSUANT TO A NOTICE OF TERMINATION
SATISFYING THE REQUIREMENTS OF THIS AGREEMENT; AND FOR PURPOSES OF THIS
AGREEMENT, NO SUCH PURPORTED TERMINATION SHALL BE EFFECTIVE; OR


 


VIII.                             ANY REFUSAL BY THE COMPANY TO CONTINUE TO
ALLOW YOU TO ATTEND TO MATTERS OR ENGAGE IN ACTIVITIES NOT DIRECTLY RELATED TO
THE BUSINESS OF THE COMPANY WHICH, PRIOR TO THE CHANGE IN CONTROL, YOU WERE
PERMITTED BY THE BOARD TO ATTEND TO OR ENGAGE IN.


 

For purposes of this Agreement, “Plan” shall mean any compensation plan such as
an incentive or stock option or restricted stock plan or any employee benefit
plan such as a thrift, pension, profit sharing, medical, disability, accident,
life insurance plan, or a relocation plan or policy or any other plan, program,
or policy of the Company intended to benefit employees; and “Retirement” shall
mean termination of your employment by you or by the Company on or after your
65th birthday.  Notwithstanding the foregoing, none of the events described in
clauses (i) through (viii) of this paragraph 4c shall constitute Good Reason
unless the Executive shall have notified the Company in writing describing the
events which constitute Good Reason and then only if the Company shall have
failed to cure such event within thirty (30) days after the Company’s receipt of
such written notice.

 


D.                                       NOTICE OF TERMINATION.  ANY NOTICE OF
ANY TERMINATION OF YOUR EMPLOYMENT SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION TO THE OTHER PARTY HERETO.  FOR PURPOSES OF THIS AGREEMENT, A
“NOTICE OF TERMINATION” OF YOUR EMPLOYMENT BY COMPANY SHALL MEAN A NOTICE WHICH
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
AND SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF YOUR EMPLOYMENT UNDER THE PROVISION SO
INDICATED.


 


E.                                       DATE OF TERMINATION.  “DATE OF
TERMINATION” SHALL BE DETERMINED AS FOLLOWS AND SHALL BE SUBJECT TO THE DISPUTE
RESOLUTION PROVISIONS OF ITEM (V):


 


I.                                          IF YOUR EMPLOYMENT IS TO BE
TERMINATED FOR DISABILITY, YOUR DATE OF TERMINATION SHALL BE THE DATE THAT IS
THIRTY (30) DAYS AFTER NOTICE OF TERMINATION IS GIVEN, PROVIDED THAT YOU HAVE
NOT RETURNED TO THE PERFORMANCE OF YOUR DUTIES ON A FULL-TIME BASIS DURING SUCH
THIRTY (30) DAY PERIOD.


 


II.                                       IF YOUR EMPLOYMENT IS TO BE TERMINATED
BY YOU OR BY THE COMPANY FOR ANY REASON OTHER THAN DISABILITY OR CAUSE, YOUR
DATE OF TERMINATION SHALL BE THE DATE THAT IS SPECIFIED IN THE NOTICE OF
TERMINATION, WHICH SHALL BE NO EARLIER THAN THIRTY (30) DAYS AFTER THE DATE ON
WHICH NOTICE OF TERMINATION IS GIVEN; PROVIDED THAT IF TERMINATION IS BY YOU FOR
GOOD REASON, THE CIRCUMSTANCES GIVING RISE TO GOOD REASON HAVE NOT BEEN FULLY
CORRECTED BY THE SPECIFIED DATE.

 

5

--------------------------------------------------------------------------------


 


III.                                    THE DATE OF TERMINATION CAN BE EARLIER
THAN THE DATE SPECIFIED IN THE NOTICE IF THE PARTY RECEIVING THE NOTICE OF
TERMINATION HAS AGREED TO AN EARLIER DATE EITHER IN ADVANCE OF, OR AFTER
RECEIVING SUCH NOTICE OF TERMINATION.


 


IV.                                   IF YOUR EMPLOYMENT IS TO BE TERMINATED FOR
CAUSE, YOUR DATE OF TERMINATION SHALL BE THE DATE ON WHICH A NOTICE OF
TERMINATION IS GIVEN.


 


V.                                      IF THE COMPANY GIVES YOU A NOTICE OF
TERMINATION AND YOU NOTIFY THE COMPANY, IN WRITING, WITHIN 30 DAYS THAT A BONA
FIDE DISPUTE EXISTS CONCERNING THE TERMINATION, AND THAT YOU WISH TO CONTINUE IN
THE FULL-TIME EMPLOYMENT OF THE COMPANY WHILE SUCH DISPUTE IS RESOLVED, THEN THE
DATE OF TERMINATION SHALL BE THE DATE ON WHICH THE DISPUTE IS FINALLY
DETERMINED, EITHER BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES OR BY A FINAL
JUDGMENT, ORDER, OR DECREE OF A COURT OF COMPETENT JURISDICTION (THE TIME FOR
APPEAL THERE FROM HAVING EXPIRED AND NO APPEAL HAVING BEEN PERFECTED).  THE TERM
OF THIS AGREEMENT SHALL BE EXTENDED UNTIL THE DATE OF TERMINATION AS DETERMINED
UNDER THE PRIOR SENTENCE.


 


5.                                      COMPENSATION FOLLOWING CHANGE IN
CONTROL.  FOLLOWING THE DATE OF OCCURRENCE OF ANY EVENT CONSTITUTING A CHANGE OF
CONTROL, YOU SHALL BE ENTITLED TO COMPENSATION FROM THE COMPANY AS SET FORTH
BELOW, SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 4.


 


A.                                       DISABILITY.  DURING ANY PERIOD THAT YOU
FAIL TO PERFORM YOUR DUTIES HEREUNDER AS A RESULT OF DISABILITY, YOU SHALL
CONTINUE TO RECEIVE YOUR FULL BASE SALARY AT THE RATE THEN IN EFFECT FOR THE
TERM OF THIS AGREEMENT.  THEREAFTER, YOUR BENEFITS SHALL BE DETERMINED IN
ACCORDANCE WITH THE COMPANY’S LONG-TERM DISABILITY INCOME INSURANCE PLAN.  IF
COMPANY’S LONG-TERM DISABILITY INCOME INSURANCE PLAN IS TERMINATED FOLLOWING A
CHANGE IN CONTROL, THE COMPANY SHALL SUBSTITUTE SUCH A PLAN WITH SUBSTANTIALLY
SIMILAR BENEFITS APPLICABLE TO YOU.  DISABILITY MEANS EITHER OF THE FOLLOWING:


 


I.                                          YOU ARE UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR TO LAST FOR A
CONTINUOUS PERIOD OF AT LEAST 12 MONTHS.


 


II.                                       YOU ARE, BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN
YOUR DEATH OR TO LAST FOR A CONTINUOUS PERIOD OF AT LEAST 12 MONTHS, RECEIVING
INCOME REPLACEMENT BENEFITS FOR A PERIOD OF AT LEAST 3 MONTHS UNDER AN ACCIDENT
AND HEALTH PLAN COVERING THE COMPANY’S EMPLOYEES.


 


B.                                       TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON.  IF PARAGRAPH 5A DOES NOT APPLY AND YOUR EMPLOYMENT SHALL BE TERMINATED
ON ACCOUNT OF DEATH, OR BY THE COMPANY FOR CAUSE, OR BY YOU OTHER THAN FOR GOOD
REASON, THE COMPANY SHALL PAY YOU YOUR FULL BASE SALARY THROUGH THE DATE OF
TERMINATION AT THE RATE IN EFFECT AS OF THE

 

6

--------------------------------------------------------------------------------


 


TIME OF SUCH TERMINATION AND THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO
YOU UNDER THIS AGREEMENT.


 


C.                                       OTHER TERMINATION, INCLUDING
TERMINATION WITH GOOD REASON.  IF YOUR EMPLOYMENT WITH THE COMPANY TERMINATES
WITHIN 36 MONTHS AFTER THE LAST EVENT THAT CONSTITUTES A CHANGE IN CONTROL UNDER
SECTION 3 (WHETHER BY YOU OR THE COMPANY), OTHER THAN (A) BECAUSE OF YOUR DEATH,
DISABILITY OR RETIREMENT, OR (B) FOR CAUSE OR OTHER THAN FOR GOOD REASON, THEN
THE COMPANY SHALL PAY TO YOU, SUBJECT TO PARAGRAPH (IV) AND SECTION 6, WITHIN 30
DAYS FOLLOWING THE DATE OF TERMINATION OR, IN THE CASE OF PAYMENTS UNDER
PARAGRAPH III, ON DEMAND, THE FOLLOWING AMOUNTS (THE “SEVERANCE PAYMENTS”):


 


I.                                          YOUR FULL BASE SALARY THROUGH THE
DATE OF TERMINATION AT THE HIGHER OF (A) THE RATE IN EFFECT ON THE DATE THE
CHANGE IN CONTROL OCCURS, OR (B) THE RATE IN EFFECT AS OF THE TIME OF SUCH
TERMINATION;


 


II.                                       IN LIEU OF ANY OTHER SEVERANCE
BENEFITS TO WHICH YOU MAY BE ENTITLED FOR PERIODS SUBSEQUENT TO THE DATE OF
TERMINATION AN AMOUNT PAYABLE IN A SINGLE LUMP SUM EQUAL TO THE PRODUCT OF
(A) THE SUM OF YOUR ANNUAL BASE SALARY, AT THE RATE IN EFFECT ON THE DATE THE
CHANGE IN CONTROL OCCURS, PLUS THE AVERAGE ANNUAL INCENTIVE COMPENSATION (IF
ANY) PAID TO YOU IN RESPECT OF THE TWO FISCAL YEARS PRIOR TO THE FISCAL YEAR IN
WHICH THE CHANGE IN CONTROL OCCURS, MULTIPLIED BY (B) THE NUMBER 2 (BUT SUBJECT
TO ADJUSTMENT AS PROVIDED IN SECTION 11); AND


 


III.                                    ON DEMAND, AND SUBJECT TO PARAGRAPH IV.,
ALL LEGAL FEES AND EXPENSES INCURRED BY YOU AS A RESULT OF SUCH TERMINATION
(INCLUDING ALL SUCH FEES AND EXPENSES, IF ANY, INCURRED IN CONTESTING OR
DISPUTING ANY SUCH TERMINATION OR IN SEEKING TO OBTAIN OR ENFORCE ANY RIGHT OR
BENEFIT PROVIDED BY THIS AGREEMENT); PROVIDED HOWEVER THAT


 


IV.                                   IF ANY PORTION OF THE PAYMENTS TO BE MADE
PURSUANT TO THIS SECTION 5 WOULD NOT BE DEDUCTIBLE BY THE COMPANY AS “EXCESS
PARACHUTE PAYMENTS” UNDER SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THE PAYMENT TO YOU PURSUANT TO SUBSECTION (II), ABOVE,
SHALL BE REDUCED SO THAT NO PORTION OF THE PAYMENTS MADE PURSUANT TO THIS
SECTION 5 WOULD BE “EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF THE CODE,
IT BEING THE COMPANY’S INTENT THAT YOU RECEIVE THE MAXIMUM AMOUNT TO WHICH YOU
ARE ENTITLED, BUT THAT NO PORTION OF THE PAYMENTS TO YOU BE SUBJECT TO INCOME
TAX TREATMENT AS AN “EXCESS PARACHUTE PAYMENT” UNDER THE CODE.  DETERMINATIONS
WHETHER THE PAYMENTS WOULD BE “EXCESS PARACHUTE PAYMENTS” AND THE AMOUNT OF
REDUCTION WHICH AVOIDS THE RESULTING ADVERSE INCOME TAX TREATMENT SHALL BE MADE
IN WRITING BY RECOGNIZED TAX COUNSEL SELECTED BY THE COMPANY AND REASONABLY
ACCEPTABLE TO YOU.

 

7

--------------------------------------------------------------------------------


 


D.                                       RELATED BENEFITS.  UNLESS YOU DIE OR
YOUR EMPLOYMENT IS TERMINATED BY COMPANY FOR CAUSE, OR BY YOU OTHER THAN FOR
GOOD REASON, THE COMPANY SHALL MAINTAIN IN FULL FORCE AND EFFECT FOR THE
CONTINUED BENEFIT OF YOU FOR ONE YEAR AFTER THE DATE OF TERMINATION, ALL
EMPLOYEE HEALTH, MEDICAL, DISABILITY, AND LIFE INSURANCE BENEFIT PLANS AND
PROGRAMS OR ARRANGEMENTS IN WHICH YOU WERE ENTITLED TO PARTICIPATE IMMEDIATELY
PRIOR TO THE DATE OF TERMINATION PROVIDED THAT YOUR CONTINUED PARTICIPATION IS
POSSIBLE UNDER THE GENERAL TERMS AND PROVISIONS OF SUCH PLANS AND PROGRAMS;
PROVIDED, HOWEVER, THAT IF YOU BECOME ELIGIBLE TO PARTICIPATE IN A BENEFIT PLAN,
PROGRAM, OR ARRANGEMENT OF ANOTHER EMPLOYER WHICH CONFERS SUBSTANTIALLY SIMILAR
BENEFITS UPON YOU, YOU SHALL CEASE TO RECEIVE BENEFITS UNDER THIS SUBPARAGRAPH
IN RESPECT OF SUCH PLAN, PROGRAM, OR ARRANGEMENT.  IN THE EVENT THAT YOUR
PARTICIPATION IN ANY SUCH PLAN OR PROGRAM IS BARRED, THE COMPANY SHALL ARRANGE
TO PROVIDE YOU WITH BENEFITS SUBSTANTIALLY SIMILAR TO THOSE WHICH YOU ARE
ENTITLED TO RECEIVE UNDER SUCH PLANS AND PROGRAMS.


 


E.                                       NO MITIGATION.  YOU SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS SECTION 5 BY
SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR, EXCEPT AS EXPRESSLY SET FORTH
HEREIN, SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS SECTION 5 BE
REDUCED BY ANY COMPENSATION EARNED BY YOU AS A RESULT OF EMPLOYMENT BY ANOTHER
EMPLOYER AFTER THE DATE OF TERMINATION, OR OTHERWISE.


 


6.                                      COMPLIANCE WITH SECTION 409A OF THE
CODE.  PAYMENTS UNDER SECTION 5 SHALL BE SUBJECT TO, AND THIS AGREEMENT SHALL BE
ADMINISTERED IN A MANNER CONSISTENT WITH, THE PROVISIONS OF SECTION 409A OF THE
INTERNAL REVENUE CODE, TO THE EXTENT THAT SECTION APPLIES TO ANY PAYMENT UNDER
THIS AGREEMENT.


 


A.                                       NO PROVISION OF THIS AGREEMENT THAT
WOULD CAUSE THIS AGREEMENT TO FAIL TO SATISFY SECTION 409A SHALL BE EFFECTIVE
UNTIL AMENDED TO COMPLY SECTION 409A.  THE COMPANY MAY MAKE ANY SUCH AMENDMENT
WITHOUT YOUR CONSENT AND MAY MAKE SUCH AMENDMENT RETROACTIVE TO THE EXTENT
PERMITTED BY SECTION 409A.


 


B.                                       TO THE EXTENT SECTION 409A APPLIES TO
ANY AMOUNT THAT IS PAYABLE ON ACCOUNT OF TERMINATION OF EMPLOYMENT AND THE
COMPANY DETERMINES THAT YOU ARE A “SPECIFIED EMPLOYEE” (AS DEFINED IN TREASURY
REGULATIONS UNDER SECTION 409A OF THE CODE), THEN PAYMENT OF SUCH AMOUNT SHALL
BE DELAYED UNTIL SIX MONTHS FROM THE DATE ON WHICH YOUR EMPLOYMENT TERMINATES,
OR IF SOONER, THE DATE ON WHICH YOU DIE.


 


C.                                       IF APPLICATION OF THIS SECTION 6 DELAYS
ANY PAYMENT REQUIRED UNDER SECTION 5, THEN THE FOLLOWING SHALL APPLY:


 


I.                                          THE ENTIRE AMOUNT OF EVERY DELAYED
PAYMENT SHALL BE MADE AS SOON AS PERMITTED UNDER SECTION 6B, TOGETHER WITH
INTEREST AT THE PRIME RATE QUOTED BY U.S. BANK OF WASHINGTON, N.A. FOR THE
PERIOD AFTER TERMINATION OF EMPLOYMENT DURING WHICH PAYMENT WAS DELAYED.

 

8

--------------------------------------------------------------------------------


 


II.                                       THE COMPANY WILL, AT YOUR REQUEST,
CONFIRM IN WRITING TO ANY OF YOUR CREDITORS THE AMOUNT AND EARLIEST DATE OF
PAYMENT OF ANY AMOUNT DUE TO YOU UNDER SECTION 5.


 


7.                                      NOTICE.  FOR THE PURPOSES OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
OR MAILED BY UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED TO THE RESPECTIVE ADDRESSES SET FORTH ON THE FIRST PAGE OF
THIS AGREEMENT, PROVIDED THAT ALL NOTICES TO THE COMPANY SHALL BE DIRECTED TO
THE ATTENTION OF THE CHIEF EXECUTIVE OFFICER OF THE COMPANY WITH A COPY TO THE
SECRETARY OF THE COMPANY, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICES OF
CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 


8.                                      SUCCESSORS:  BINDING AGREEMENT.


 


A.                                       THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, ANY CORPORATE OR OTHER SUCCESSOR OR ASSIGNEE OF
THE COMPANY WHICH SHALL ACQUIRE, DIRECTLY OR INDIRECTLY, BY MERGER,
CONSOLIDATION OR PURCHASE, OR OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS OR ASSETS OF THE COMPANY.  THE COMPANY SHALL REQUIRE ANY SUCH
SUCCESSOR, BY AN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO YOU, EXPRESSLY
TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD
TAKEN PLACE.


 


B.                                       THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY YOUR PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES, AND
LEGATEES.  IF YOU SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE TO YOU
HEREUNDER IF YOU HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE
PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO
YOUR DEVISEE, LEGATEE, OR OTHER DESIGNEE OR, IF THERE IS NO SUCH DESIGNEE, TO
YOUR ESTATE.


 


9.                                      MISCELLANEOUS.  NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED, OR DISCHARGED UNLESS SUCH MODIFICATION,
WAIVER, OR DISCHARGE IS AGREED TO IN A WRITING SIGNED BY YOU AND THE CHAIRMAN OF
THE BOARD OR PRESIDENT OF THE COMPANY.  NO WAIVER BY EITHER PARTY HERETO AT ANY
TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR OF COMPLIANCE WITH, ANY
CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY
SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT
THE SAME, OR AT ANY PRIOR OR SUBSEQUENT, TIME.  NO AGREEMENTS OR
REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT EXPRESSLY SET
FORTH IN THIS AGREEMENT.  THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
WASHINGTON.


 


10.                               VALIDITY.  THE INVALIDITY OR UNENFORCEABILITY
OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.

 

9

--------------------------------------------------------------------------------


 


11.                               PAYMENTS DURING CONTROVERSY.  NOTWITHSTANDING
THE PENDENCY OF ANY DISPUTE OR CONTROVERSY, THE COMPANY WILL CONTINUE TO PAY YOU
YOUR FULL COMPENSATION IN EFFECT WHEN THE NOTICE GIVING RISE TO THE DISPUTE WAS
GIVEN AND CONTINUE YOU AS A PARTICIPANT IN ALL COMPENSATION, BENEFIT, AND
INSURANCE PLANS IN WHICH YOU WERE PARTICIPATING WHEN THE NOTICE GIVING RISE TO
THE DISPUTE WAS GIVEN, UNTIL THE DISPUTE IS FINALLY RESOLVED IN ACCORDANCE WITH
PARAGRAPH (E) (V) OF SECTION 4.  IF THE COMPANY IS DETERMINED TO BE THE
PREVAILING PARTY IN SUCH DISPUTE, AMOUNTS PAID DURING SUCH CONTROVERSY ARE NOT
IN ADDITION TO ALL OTHER AMOUNTS DUE UNDER THIS AGREEMENT AND SHALL BE OFFSET
AGAINST AND REDUCE ANY OTHER AMOUNTS DUE UNDER THIS AGREEMENT BUT NOT BELOW ZERO
SO THAT NO AFFIRMATIVE RECOVERY SHALL BE OBTAINED FROM YOU ON SUCH ACCOUNT.  YOU
SHALL BE ENTITLED TO SUE FOR SPECIFIC PERFORMANCE OF YOUR RIGHT TO BE PAID UNTIL
THE DATE OF TERMINATION DURING THE PENDENCY OF ANY DISPUTE OR CONTROVERSY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.


 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.

 

 

Sincerely,

 

 

 

CASCADE NATURAL GAS CORPORATION

 

 

 

By

 

 

 

 

Chief Executive Officer

 

Agreed to this                 day

Of             , 2006.

 

 

 

[Name]

 

10

--------------------------------------------------------------------------------

 